DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.
Claims 47 - 67 and 69 - 70 remain pending in the present application.

Claim Objections
Claims 69 and 70 are objected to because of the following informalities:
Between claims 67 and 69 appears to recite claims 68-71 as being canceled. This appears to be a typo as only claims 68 and 71 appear to be canceled.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 69 and 70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 69 and 70 indicate a first visual indication comprising a flashing or continuous indication. As described in independent claims 47 and 59 respectively, the alarm changes from a first visual indication to a second visual indication based on the use odometer expired condition. However, the specification only recites a visual indication with respect to an alarm with respect to the use odometer expired condition (Paragraphs 79-80 of Applicant’s specification). There is no indication of a distinct alarm or visual indication prior to the expired system condition. As such, the specification does not support the first visual indication being a flashing or continuous indication as claimed. At most, it would be implied that the first visual indication is the absence of the second visual indication (e.g. the visual indication of the alarm being off).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 47 - 67 and 69 - 70  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “use odometer” in claims 47 and 59 appears to be a portmanteau developed by Applicant. The term “odometer” is generally defined as an instrument for measuring distance, thus the term “use odometer” may be interpreted as a device for measuring usage. However, there are numerous ways that “usage” may be measured and the specification does not clearly define by what means or structure the “use odometer” would measure usage or what parameters would even be considered “usage”. Similarly, the specification does not define how said use odometer would “expire” or otherwise produce an “expired condition”. As such, the metes and bounds of the claim cannot be determined.
Dependent claims 48 - 58, 60 - 67, and 69 - 70 are rejected via their respective dependencies on independent claims 47 and 59.
In an effort to promote compact prosecution, the use odometer is interpreted as any mechanism that monitors or determines parameters related to the operation of the device, or equivalents thereof. The expired condition is interpreted as the above parameter reaching a state which would further impede operation of the device, or equivalent conditions thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 47 - 55, 57 - 67, and 69 - 70 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Jacobs (US 2011/0092958 A1).

Regarding claim 47, Jacobs discloses a negative pressure wound therapy system (Fig. 1; Abstract and Paragraph 19) comprising a negative pressure source configured to aspirate fluid from a wound (element 12) and a controller (element 14) configured to operate the negative pressure source; monitor usage of the system with a use odometer (Paragraphs 22 and 37; as use odometer is not defined, the various disclosed sensors all serve the function of measuring usage and thus would serve as a “use odometer”; Paragraph 34 and the table within Paragraph 39 describe monitoring if the canister is full, which also would be a measure of usage; Paragraphs 35 and 38 indicate how the controller also uses time to control the pump, time being another way to measure usage); and turn off the negative pressure source in response to a determination that the use odometer has expired, wherein the determination that the use odometer has expired indicates a use odometer expired condition (Paragraphs 34 and the table in Paragraph 39 indicate therapy stops when the canister is full, i.e. canister usage has expired), and signal a usage condition alarm, wherein the usage condition alarm changes from a first visual indication to second visual indication based on the use odometer expired condition (Paragraphs 31 and 48 recite visual alarms; Paragraphs 34 and 39 indicate an alarm and visual message giving a second visual indication, the first visual indication being the absence as such; also note Paragraphs 35 and 38 describes how therapy is stopped after a set amount of time, i.e. expired, and provides a specific visual indication of “Therapy is completed” if therapy was administered for the set time).

Regarding claim 48, Jacobs discloses the invention as claimed. Jacobs further discloses a series of sensors detecting various conditions associated with at least one of the negative pressure source of a provision of negative pressure wound therapy (Fig. 1; Paragraphs 10 and 23 - 24).

Regarding claim 49, Jacobs discloses the invention as claimed. Jacobs further discloses a pressure sensor, and wherein the controller is further configured to receive a pressure condition alarm corresponding to the detected pressure condition (Paragraph 33; the table at the bottom of page 4 and Paragraph 48 describe alarms related to pressure and vacuum condition).

	Regarding claim 50, Jacobs discloses the invention as claimed. Jacobs further discloses the pressure condition comprising a leak condition and excessive vacuum condition (Paragraph 33; the table at the bottom of page 4 and Paragraph 48 describe alarms related to pressure and vacuum condition).

	Regarding claim 51, Jacobs discloses the invention as claimed. Jacobs further discloses the pressure condition alarm comprising a flashing indicator (the table at the bottom of page 4 describes a visual warming, which would serve as a flashing indicator; also see Fig. 8 which appears to show a blinking light near reference arrow 16).

	Regarding claim 52, Jacobs discloses the invention as claimed. Jacobs further discloses the controller being configured to stop operation of the negative pressure source in response to the pressure condition alarm corresponding to the detected pressure condition (the table at the bottom of page 4 indicates the device will stop pumping when a set vacuum point is reached; Paragraphs 52 and 53 also indicate other pressure condition alarms during which the controller will stop the negative pressure source).

	Regarding claim 53, Jacobs discloses the invention as claimed. Jacobs further discloses the sensor comprising a power sensor, and wherein the controller is configured to receive a power condition form the power sensor and signal a power condition alarm corresponding to the detected power condition (Paragraphs 34, 48, and the table at the bottom of page 4 all indicate the controller receiving a signal from a power sensor and triggering an alarm).

	Regarding claim 54, Jacobs discloses the invention as claimed. Jacobs further discloses the power condition comprising a lower battery condition (Paragraphs 34, 48, and the table at the bottom of page 4 all indicate a low battery condition).

	Regarding claim 55, Jacobs discloses the invention as claimed. Jacobs further discloses the power condition comprises a flashing indication (the table at the bottom of page 4 describes a visual warming, which would serve as a flashing indicator; also see Fig. 8 which appears to show a blinking light near reference arrow 16).

	Regarding claim 57, Jacobs discloses the invention as claimed. Jacobs further discloses the controller configured to periodically turn the negative pressure source on and off (Paragraph 28).

	Regarding claim 58, Jacobs discloses the invention as claimed. Jacobs further discloses a wound dressing configured to be positioned over the wound (Fig. 1, element 22; Paragraph 21).

Regarding claim 59, Jacobs discloses a negative pressure wound therapy system (Fig. 1; Abstract and Paragraph 19) comprising a negative pressure source configured to aspirate fluid from a wound (element 12) and a controller (element 14) configured to operate the negative pressure source and monitor usage of the system with a use odometer (Paragraphs 22 and 37; as use odometer is not defined, the various disclosed sensors all serve the function of measuring usage and thus would serve as a “use odometer”; Paragraph 34 and the table within Paragraph 39 describe monitoring if the canister is full, which also would be a measure of usage; Paragraphs 35 and 38 indicate how the controller also uses time to control the pump, time being another way to measure usage); and turning off the negative pressure source in response to a determination that the use odometer has expired, wherein the determination that the use odometer has expired indicates a use odometer expired condition (Paragraphs 34 and the table in Paragraph 39 indicate therapy stops when the canister is full, i.e. canister usage has expired), and signal a usage condition alarm, wherein the usage condition alarm changes from a first visual indication to second visual indication based on the use odometer expired condition (Paragraphs 31 and 48 recite visual alarms; Paragraphs 34 and 39 indicate an alarm and visual message giving a second visual indication, the first visual indication being the absence as such; also note Paragraphs 35 and 38 describes how therapy is stopped after a set amount of time, i.e. expired, and provides a specific visual indication of “Therapy is completed” if therapy was administered for the set time).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02 (I) which relates to Process Claims.  As such, Jacobs teaches a method of providing negative pressure wound therapy to a wound comprising: aspirating fluid from the wound using a negative pressure source; operating the negative pressure source with a controller; monitoring usage of the system with a use odometer; and turning off the negative pressure source in response to a determination that the use odometer has expired, wherein the determination that the use odometer has expired indicates a use odometer expired condition; and signaling a usage condition alarm, wherein the usage condition alarm changes from a first visual indication to a second visual indication based on the use odometer expired condition.

Regarding claim 60, Jacobs discloses the invention as claimed. Jacobs further discloses a series of sensors detecting various conditions associated with at least one of the negative pressure source of a provision of negative pressure wound therapy (Fig. 1; Paragraphs 10 and 23 - 24).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02 (I) which relates to Process Claims.  As such, Jacobs teaches a method of claim 59 further comprising a sensor to detect a condition associated with at least one of the negative pressure source or provision of negative pressure wound therapy.

Regarding claim 61, Jacobs discloses the invention as claimed. Jacobs further discloses a pressure sensor, and wherein the controller is further configured to receive a pressure condition alarm corresponding to the detected pressure condition (Paragraph 33; the table at the bottom of page 4 and Paragraph 48 describe alarms related to pressure and vacuum condition).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02 (I) which relates to Process Claims. As such, Jacobs teaches a method of claim 60 further comprising a pressure sensor, and receiving a pressure condition from the pressure sensor and signaling a pressure condition alarm corresponding to the detected pressure condition.

	Regarding claim 62, Jacobs discloses the invention as claimed. Jacobs further discloses the pressure condition comprising a leak condition and excessive vacuum condition (Paragraph 33; the table at the bottom of page 4 and Paragraph 48 describe alarms related to pressure and vacuum condition).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02 (I) which relates to Process Claims. As such, Jacobs teaches a method of claim 61 wherein the pressure condition comprises at least one of a failed pressure a leak condition or excessive vacuum condition.

	Regarding claim 63, Jacobs discloses the invention as claimed. Jacobs further discloses the pressure condition alarm comprising a flashing indicator (the table at the bottom of page 4 describes a visual warming, which would serve as a flashing indicator; also see Fig. 8 which appears to show a blinking light near reference arrow 16).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02 (I) which relates to Process Claims. As such, Jacobs teaches a method of claim 61 wherein the pressure condition comprises alarm comprises a flashing indicator.

	Regarding claim 64, Jacobs discloses the invention as claimed. Jacobs further discloses the controller being configured to stop operation of the negative pressure source in response to the pressure condition alarm corresponding to the detected pressure condition (the table at the bottom of page 4 indicates the device will stop pumping when a set vacuum point is reached; Paragraphs 52 and 53 also indicate other pressure condition alarms during which the controller will stop the negative pressure source).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02 (I) which relates to Process Claims. As such, Jacobs teaches a method of claim 61, further comprising stopping operating of the negative pressure source in response to the pressure condition alarm corresponding to the detected pressure condition.

	Regarding claim 65, Jacobs discloses the invention as claimed. Jacobs further discloses the sensor comprising a power sensor, and wherein the controller is configured to receive a power condition form the power sensor and signal a power condition alarm corresponding to the detected power condition (Paragraphs 34, 48, and the table at the bottom of page 4 all indicate the controller receiving a signal from a power sensor and triggering an alarm).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02 (I) which relates to Process Claims. As such, Jacobs teaches a method of claim 60, wherein the sensor comprises a power sensor; further comprising  a power condition from the power sensor and signaling a power condition alarm corresponding to the detected power condition.

	Regarding claim 66, Jacobs discloses the invention as claimed. Jacobs further discloses the power condition comprising a lower battery condition (Paragraphs 34, 48, and the table at the bottom of page 4 all indicate a low battery condition).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02 (I) which relates to Process Claims. As such, Jacobs teaches a method of claim 65, wherein the power condition comprises at least one of a low battery condition.

	Regarding claim 67, Jacobs discloses the invention as claimed. Jacobs further discloses the power condition comprises a flashing indication (the table at the bottom of page 4 describes a visual warming, which would serve as a flashing indicator; also see Fig. 8 which appears to show a blinking light near reference arrow 16).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02 (I) which relates to Process Claims. As such, Jacobs teaches a method of claim 65, wherein the power condition alarm comprises a flashing indication.

Regarding claim 69, Jacobs discloses the invention as claimed. Jacobs further discloses the controller configured to signal a usage condition alarm comprising a flashing or continuous indication based on the monitored usage of the system (the table at the bottom of page 4 describes a visual warming, which would serve as a flashing indicator for the second visual indication; also see Fig. 8 which appears to show a blinking light near reference arrow 16; Paragraph 39 indicates how alarms are displayed on the screen in Fig. 8, thus comprising a continuous indication; Paragraphs 35 and 37 indicates how time and when the therapy time expires is also displayed).

Regarding claim 70, Jacobs discloses the invention as claimed. Jacobs further discloses the controller configured to signal a usage condition alarm comprising a flashing or continuous indication based on the monitored usage of the system (the table at the bottom of page 4 describes a visual warming, which would serve as a flashing indicator for the second visual indication; also see Fig. 8 which appears to show a blinking light near reference arrow 16; Paragraph 39 indicates how alarms are displayed on the screen in Fig. 8, thus comprising a continuous indication; Paragraphs 35 and 37 indicates how time and when the therapy time expires is also displayed).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02 (I) which relates to Process Claims. As such, Jacobs discloses the method of claim 59, further comprising signaling a usage condition alarm comprising a flashing or continuous indication based on the monitored usage of the system.



Claim 56 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jacobs as applied to claim 47 above, and further in view of Vogel (US 2007/0032763 A1).

	Regarding claim 56, Jacobs substantially discloses the invention as claimed. Jacobs does not teach the controller configured to signal a watchdog reset condition.
	In the same field of endeavor, Vogel teaches a wound irrigation system (Figs. 1 and 2; Abstract and Paragraph 10). Vogel further teaches having a watchdog reset condition (Paragraph 39).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Jacobs to comprise the watchdog timer of Vogel. Doing so would thus configure the controller to signal a watchdog reset condition and would be beneficial to protect against unanticipated software glitches (Paragraph 39 of Vogel).

Withdrawn Objections/Rejection
Applicant’s amendments have been acknowledged, and overcome the 112(a) rejection previously set forth in the final office action mailed 12/07/2021. The previous 112(a) rejection has been withdrawn. However, a new 112(a) rejection is made as set forth above. Additionally, the 112(b) rejection regarding the term “use odometer” is maintained.
	
Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive.
Applicant argues the prior art does not teach signaling “a usage condition alarm, wherein the usage condition alarm changes from a first visual indication to a second visual indication based on eh use odometer expired condition.”
However, as set forth in the rejection above, Jacobs teaches a use odometer (e.g. monitoring filling of the canister) and signaling an alarm in response to an expired condition of the use odometer (the definition of expired being “no longer valid : having exceeded its period of validity” as defined by Merriam-Webster; the canister being full is interpreted as it “exceeding its period of validity”; as indicated in the 112(b) rejection above, the use odometer is not defined as to specifically relate to time).
Applicant also argues displaying a therapy time does not signal a usage condition alarm. However, the claims recite the usage condition alarm as a change “from a first visual indication to a second visual indication”. Displaying the elapsed time would sever as a change in visual indication. Further, Paragraph 38 of Jacobs teaches displaying specific visual indications after a set amount of therapy time in order to alert a caregiver whether or not therapy was actually administered for the prescribed amount of time.
Additionally, although not relied upon, Boynton et al. (US 2003/0040687 A1), Sacco et al. (US 2009/0315684 A1) and Fink et al. (US 2008/0082059 A1), but are presented as pertinent references which have relevant teachings regarding various forms of a time related use odometer. Sacco et al. in particular teaches logging and providing alerts for the expiration time of components (end of Paragraph 46; Paragraph 2 indicates use with wound dressings or any item that can create a source of a hospital-quired infection if the device remains in contact with a hospital patient for an extended period).
	Applicant’s arguments that the dependent claims be allowable for at least the same reasons as the independent claims is similarly moot as said claims remain rejected as set forth above.
Further, Applicant's additional arguments with respect to the dependent claims do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Rather, they merely allege “at least some of the dependent claims… recite features that represent additional patentable distinctions over the cited references.”
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jones et al. (GB 2,418,738) teaches a relevant controller and flow sensing apparatus which uses flashing LED indicators.
Jaeb et al. (US 2007/0260226 A1) teaches a highly analogous wound care device comprising much of the same sensors and logic as claimed by Applicant.
Topaz (US 2011/0130712 A1) teaches a highly analogous wound care device comprising much of the same sensors and logic as claimed by Applicant.
McNeil et al. (US 4,710,165 A) teaches a highly analogous wound care device comprising much of the same sensors and logic as claimed by Applicant.
Boynton et al. (US 2003/0040687 A1) discloses a negative pressure wound dressing which monitors usage (pressure) against a time interval to determine if a flashing alarm is triggered (Paragraph 41).
Sacco et al. (US 2009/0315684 A1) addresses the same problem as Applicant, the problem being providing alerts based on usage time of medical devices, and teaches having alerts as components expire (Paragraph 46).
Fink et al. (US 2008/0082059 A1) teaches a wound dressing and that it is known to replace portions of a wound dressing after certain time periods (Paragraph 54), which the pump would necessarily need to be turned off during replacement procedures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/PHILIP R WIEST/Primary Examiner, Art Unit 3781